Citation Nr: 0843318	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-18 740	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a February 
1990 decision of the Board that denied a compensable rating 
for postoperative residuals of an epigastric hernia, to 
include a separate compensable evaluation for a scar.

(The issues of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the left fifth 
metacarpal and entitlement to special monthly compensation 
based on loss of use of the left hand due to residuals of a 
fracture of the left fifth metacarpal is addressed in a 
separate decision of the Board under docket number 92-06 772 
and the issue of entitlement to waiver of recovery of an 
overpayment of educational benefits under the Survivors' and 
Dependents' Educational Assistance Chapter 35 program in the 
calculated amount of $1,939.71 is addressed in a separate 
decision of the Board under docket number 06-34 108A.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The moving party served on active duty from November 1977 to 
July 1983.  He also had periods of active duty for training.

This matter comes before the Board on a motion challenging 
the Board's February 16, 1990 decision that concluded 
entitlement to compensable rating for postoperative residuals 
of an epigastric hernia, to include a separate compensable 
evaluation for a scar, was not warranted.  


FINDINGS OF FACT

1.  In a decision issued on February 16, 1990, the Board 
denied an increased (compensable) disability evaluation for 
postoperative residuals of an epigastric hernia, to include a 
scar.  

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on February 16, 1990, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.  




CONCLUSION OF LAW

The February 1990 decision of the Board found that a 
compensable rating for postoperative residuals of an 
epigastric hernia, to include a scar, was not warranted and 
it did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Consequently, the provisions of 
the VCAA as well as VA's implementing regulations will not be 
addressed in this decision.  

Legal criteria

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).


Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-
1411 (2008).  Pursuant to applicable regulations, CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time, were incorrectly applied.  Id.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE include a changed 
diagnosis, i.e., a new diagnosis that "corrects" an earlier 
diagnosis considered in the Board decision; the Secretary's 
failure to fulfill the duty to assist; and, allegations based 
on improper evaluation of evidence, i.e., a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d)(1-3).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The Court has noted that CUE may be demonstrated where (1) 
there is an error in a prior adjudication through the 
application of facts or law, which were incorrect at the time 
of their application, and (2) that error caused an inaccurate 
result.  Allin v. Brown, 6 Vet. App. 207, 210 (1994).  An 
assessment of CUE must be made against the law as it existed 
when the determination alleged to be erroneous was made.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  CUE is an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  

The Court has held that, under the heightened pleading 
requirements set forth in Fugo v. Brown, 6 Vet. App. 40 
(1993), an alleged CUE must be the "kind of error . . . that 
if true, would be CUE on its face."  A claimant must do more 
than cite a "laundry list" of laws and regulations and the 
doctrines they express.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  Luallen 
v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, then the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo, 6 Vet. App. at 43-44, motion 
for review en banc denied, 6 Vet. App. 162 (1994) (per 
curiam).  

Analysis

In February 1990, the Board denied a compensable rating for 
postoperative residuals of an epigastric hernia, to include a 
scar.  The Board found that postoperative residuals of the 
epigastric hernia were principally manifested by a well-
healed abdominal scar without related disability.  The Board 
then concluded that the schedular requirements for a 
compensable rating for postoperative residuals of an 
epigastric hernia were not met.

Under the law at the time of 1990 Board decision, Diagnostic 
Code (DC) 7339 (hernia, ventral, postoperative) affords a 
noncompensable rating for wounds, postoperative, healed, no 
disability, belt not indicated.  A 20 percent rating is 
warranted for a small post-operative ventral hernia, not well 
supported by a belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  38 
C.F.R.  
§ 4.114, DC 7339 (1989).  Under DC 7804, scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent disability rating.  38 C.F.R. § 4.118, 
DC 7804 (1989).  This is the highest evaluation authorized 
under DC 7804.  Id.  Additionally, service connection could 
be granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 310 (West 1988); 38 
C.F.R.  
§ 3.303 (1989).  

After reviewing the record and laws and regulations as 
existed at the time of the February 1990 Board decision, the 
Board finds that it was not CUE for the Board to conclude in 
a February 1990 decision that a compensable evaluation for 
postoperative residuals of an epigastric hernia, to include a 
scar, was not warranted.  

The moving party, through its representative, argues that the 
Board erred in material fact by failing to consider assigning 
a 10 percent evaluation for a painful and tender scar under 
38 C.F.R. § 4.118, DC 7804 (1989).  See Motion for Revision 
of a Decision on the Grounds of CUE, dated in January 2008.  
It is also contended that a compensable evaluation exists 
from an effective date of April 1, 1986.  Id.  In support of 
this argument, the moving party notes an April 1984 VA 
consultation report noting that the moving party was status 
post repair of abdominal hernia and that the strenuous 
activity was to be avoided.  The moving party also points to 
a February 1987 VA treatment record reflecting that the 
moving party had tender epigastric scar and contends that the 
Board failed to consider this treatment report.  
Additionally, a June 1987 VA surgery clinic consultation 
report indicates that the movant reported abdominal pain in 
the area below a surgical incision for repair of the 
epigastric hernia.


As noted above, DC 7804 (1989) notes that a superficial, 
tender and painful scar warrants a 10 percent rating.  In 
this regard, the June 1987 VA consultation report did not 
indicate that the scar, itself, was painful.  See 38 C.F.R 
§ 4.118, DC 7804 (1989) (providing that scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent disability rating) (emphasis added).   
Moreover, in support of its decision, the Board in 1990 noted 
a discharge summary, for a period of VA hospitalization from 
January to February 1987, reflecting that the moving party 
complained of occasional abdominal pain.  The discharge 
summary noted that examination of the abdomen revealed an old 
scar with keloid formation over the epigastric area.  It was 
also noted that there was no tenderness or rigidity or 
palpable mass.  Additionally, the Board in 1990 referenced a 
report of VA examination, dated in September 1988, which 
reflects that upon physical examination there was a well 
healed incision with no signs of hernia or defect.  

It is within the Board's purview to review the evidence and 
determine the most appropriate evaluation of a specific 
disability, to include the DC under which that disability is 
evaluated.  In February 1990, the Board found that the 
overall evidence before it showed that the movant's 
epigastric hernia was principally manifested by a well-healed 
abdominal scar.  Compare February 1987 VA discharge summary 
(noting no tenderness or rigidity) and Report of the 
September 1998 VA examination (reflecting a well-healed 
incision with no signs of hernia or defect), with February 
1987 VA treatment record (noting a tender scar) and June 1987 
VA surgery clinic consultation report (noting complaints of 
abdominal pain).  An argument that the Board relied on 
certain evidence in making its determination, and that it 
failed to give proper weight to evidence submitted by the 
movant, also amounts to a disagreement with the Board's 
evaluation of the facts before it.  Additionally, regarding 
the moving party's argument that the Board did not consider a 
February 1987 treatment record showing a tender scar is 
without merit as the 1990 Board decision specifically 
mentions complaints of abdominal pain on several occasions in 
1987.  If the moving party is asserting that this record 
should have changed the result, it is an argument about the 
weighing of the evidence which cannot be CUE.  38 C.F.R. § 
20.1403(d)(3).  A claim of CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44 (1993); Crippen v. Brown, 9 Vet. 
App. 412 (1996).

The moving party further contends that the Board erred when 
it stated that a small umbilical (ventral) hernia was 
anatomically and diagnostically distinct from the service-
connected (scar) and that there was no related disability 
under 38 C.F.R. § 4.114, DC 7339 (1989).  See Motion for 
Revision of a Decision on the Grounds of CUE, dated in 
January 2008.  In essence, the moving party's representative 
is asserting that the Board erroneously exercised its own 
medical judgment in finding that there was no related 
disability.  

The February 1990 Board decision notes that in a report of a 
February 1988 examination revealed no evidence of hernia at 
the site of the well-healed abdominal scar, but there was 
also an identifiable "hole" below the scar and above the 
umbilicus.  A small umbilical hernia, incarcerated, was 
noted.  The Board decision of February 1990 also notes that 
subsequent examination by VA in September 1988 also noted a 
small defect below the incision and directly above the 
umbilicus.  The February 1990 Board decision, in a section 
titled "The Evidence," noted that the September 1988 VA 
examiner commented that the small defect in the abdominal 
wall most likely had been present since birth.  It was also 
noted that a diagnosis of small abdominal defect was given.

As to this argument, the Board points out that the Board 
Members who considered the movant's appeal in February 1990 
included a physician who reviewed the evidence then of record 
and signed the decision.  Consistent with some of the 
evidence, including medical opinions and clinical findings 
then of record, the Board in February 1990 concluded that 
this defect or umbilical hernia was anatomically and 
diagnostically distinction from the service-connected 
epigastric hernia after weighing the positive and negative 
evidence.  The record in February 1990 contained the report 
of a September 1988 VA examination that included the opinion 
of the examiner that this defect was most likely present 
since birth.  Objective findings from the September 1988 VA 
examination indicated that there was no hernia present 
regarding this small defect directly above the umbilicus.  It 
was also noted that there was severe pain with palpation, but 
the pain decreased when the moving party was distracted.  
After reviewing the evidence of record, the Board in 
February1990 reached a conclusion that the medical evidence 
indicated that a small umbilical (ventral) hernia was 
anatomically and diagnostically distinct from the service-
connected (scar) and that there was no related disability, 
and the Board finds no error therein.  The decision of the 
Court that Board panels could consider only independent 
medical evidence to support their findings and could not rely 
on their own "unsubstantiated medical conclusions" was not 
rendered until Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As such, it was not applicable Court precedent at the time of 
the February 1990 Board decision.  38 C.F.R. § 20.1403(b); 
Russell, 3 Vet. App. at 314.  

Since the Board has not found CUE in the Board decision of 
February 1990, the moving party's request for an effective 
date for a compensable rating from April 1, 1986 is not 
possible.  It is noted that when the Board disallows a claim, 
the disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies, to include revision on the grounds of CUE.  
38 U.S.C.A. §§ 7103, 7104, 7111 (West 2002); 38 C.F.R.  
§ 20.1100 (2008); see also 38 C.F.R. 20.1406(a) (noting that 
a decision of the Board that revises a prior Board decision 
on the grounds of CUE has the same effect as if the decision 
had been made on the date of the prior decision).  As the 
February 1990 Board decision is final and CUE therein has not 
been found per the above discussion, the moving party's 
request for an effective date prior to the final February 
1990 Board decision is denied.

In conclusion, the moving party has not identified any 
specific finding or conclusion which was undebatably 
erroneous.  The record does not reveal any kind of error of 
fact or law in the February 1990 Board decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Although the Board acknowledges that the moving 
party's claim of entitlement to a separate compensable 
evaluation was ultimately granted in 2002, that claim was 
granted on the basis of evidence that was not in the record 
at the time of the Board's February 1990 decision.  In 
summary, the there was a tenable basis for the February 1990 
Board decision and the criteria for a finding of CUE have not 
been met.  Accordingly, the motion is denied.


ORDER

The motion for revision, on the basis of clear and 
unmistakable error, of a February 1990 Board decision that 
denied entitlement to a compensable rating for postoperative 
residuals of an epigastric hernia, to include a scar, is 
denied.  





                       
____________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



